Name: 89/72/EEC: Commission Decision of 21 December 1988 on a specific programme for the provision of facilities in fishing ports presented by France pursuant to Council Regulation (EEC) No 4028/86 (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  industrial structures and policy
 Date Published: 1989-02-01

 Avis juridique important|31989D007289/72/EEC: Commission Decision of 21 December 1988 on a specific programme for the provision of facilities in fishing ports presented by France pursuant to Council Regulation (EEC) No 4028/86 (only the French text is authentic) Official Journal L 030 , 01/02/1989 P. 0060 - 0061*****COMMISSION DECISION of 21 December 1988 on a specific programme for the provision of facilities in fishing ports presented by France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic) (89/72/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 27 thereof, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which aquaculture and fishery products are processed and marketed (2), as last amended by Regulation (EEC) No 1760/87 (3), Whereas the French Government transmitted to the Commission on 30 April 1987 a specific programme for the provision of facilities at fishing ports, termed 'the programme' below; Whereas the programme meets the requirements of Article 2 of Regulation (EEC) No 355/77; Whereas the programme will further the aims of the common fisheries policy; Whereas the programme forms a coherent whole with the specific programmes relating to the processing and marketing of fishery products in metropolitan France and in the French overseas departments approved by Commission Decisions 86/383/EEC (4) and 87/189/EEC (5); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme (1987 to 1991) for the provision of facilities at fishing ports presented by France on 30 April 1987, an outline of which is given in Annex I hereto, is approved subject to the requirements set out in Annex II. Article 2 This Decision does not predetermine the granting of Community financial aid for individual investment projects. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 21 December 1988. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 51, 23. 2. 1977, p. 1. (3) OJ No L 167, 26. 6. 1987, p. 1. (4) OJ No L 226, 13. 8. 1986, p. 20. (5) OJ No L 76, 18. 3. 1987, p. 16. ANNEX I Outline of the specific programme for the provision of facilities at French fishing ports 1. General purpose To improve facilities at fishing ports and so improve supply quality through superior organization of production and marketing. 2. Area covered The entire French coastline. 3. Duration The programme covers the period 1 January 1987 to 31 December 1991. 4. Objectives Modernization and development of the following facilities at fishing ports: - supply of ice, - supply of fuel, - fleet maintenance, - water supply, - buildings for storing fishing gear. 5. Investment forecasts The total investment amount required during the programme to attain the objectives is FF 167 168 000 or ECU 24 million, split up as follows: 1.2 // // (FF) // - ice machines // 22 800 000 // - water feed systems // 13 000 000 // - fuel tanks (including centrifuges) // 4 700 000 // - graving docks or grids // 12 500 000 // - vessel lifts // 23 200 000 // - slipways // 11 400 000 // - small repair yards // 4 300 000 // - storage buildings // 36 225 000 // - other facilities // 10 093 000 // . . . // . . . // // Total 167 168 000 The figures and the breakdown between the different investment types are merely indicative. 6. National aids The above investments will qualify for subsidies from the State and from the market organization and intervention fund and for subsidized loans and grants from local authorities. ANNEX II Remarks The Commission finds that the programme presented by the French Government as a framework for future Community and national financial assistance is an adequate basis for promoting development of facilities at fishing ports and of the processing and marketing of fishery products. The Commission must point out that development of facilities at ports and of processing and marketing must be geared to the probable trend of resource volumes and to the results and objectives of the multiannual guidance programmes for the fishing fleet and for aquaculture. The Commission must also point to the necessity of compliance, in projects and programmes financed through the structural funds and Community financial instruments, with Directive 71/305/EEC (1), as last amended by Directive 78/669/EEC (2). (1) OJ No L 185, 16. 8. 1971, p. 5. (2) OJ No L 225, 16. 8. 1978, p. 41.